 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 

ROBERT JOHN ALTAVILLA,
Plaintiff, NO. 3:17-CV-01588
v. (JUDGE CAPUTO)
LARKSVILLE BOROUGH POLICE,
et al., (MAGISTRATE JUDGE MEHALCHICK)
Defendants.

ORDER
NOW, this [3 day of May, 2019, upon review of the Report and
Recommendation (Doc. 41) of Magistrate Judge Karoline Mehalchick for plain error
or manifest injustice, IT IS HEREBY ORDERED that:

(1) The Report and Recommendation (Doc. 41) is ADOPTED.

(2) The Motion to Dismiss (Doc. 28) is GRANTED.

(3)  Plaintiffhas twenty-one (21) days to file an amended complaint. Failure
to timely file an amended complaint will result in the dismissal of this
action with prejudice

(4) The matter is RECOMMITTED to Magistrate Judge Mehalchick for

further proceedings.
Cok utd,

United States District Judge

 

 

 
